DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 14, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 9, 11, 13, 19 and 28 are objected to because of the following informalities
Regarding Claim 9, please replace “comprises” with “comprise”, to be grammatically consistent with plural information bits, i.e., information bits comprise a payload. 
Regarding Claim 13 and 19, the number of sequences being considered is not limited to being more than one sequence, in which case joint detection of one sequence is unclear, as recited in each claim. Further, in each claim, joint detection is not recited with any further limitations to distinguish such detection (even in the case of multiple sequences) from detection that is given its broadest reasonable meaning. 
Regarding Claims 11 and 28, please insert  “and” before “a fourth quantity of additional parity check bits”, i.e., -- “and the parity check bits comprise a third quantity of CRC bits and a fourth quantity of additional parity check bits…”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 13, 19-21 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maerkle et al, European Patent Application Publication No. 1198100 A2 (hereinafter Maerkle, included in Applicant’s Information Disclosure Statement).

Regarding Claim 1, Maerkle discloses a method of wireless communication at a transmitting device (e.g., FIGS. 2, 3; ¶ [0020] [0024], transmitter in DAB system (which may be utilized in a wide variety of different types of communication system applications, including communications over the Internet and other computer networks, and over cellular multimedia, satellite, wireless cable, wireless local loop, high-speed comprising:
adding parity check bits to a set of information bits (e.g., FIG. 2; ¶ [0021], encoded bit stream is applied to a CRC encoder, generating CRC bits (Examiner interprets generation of CRC bits to include generation of parity bits based on the information bits, as seen in prior art example, Shen et al, U.S. Patent Application Publication No. 20200252158 A1 (e.g., ¶ [0065])), and then to channel coding and modulation subsystem);
generating a non-coherent transmission signal (e.g., FIG. 3; ¶ [0024], signal with DQPSK modulation (i.e., non-conventional signal (e.g., ¶ [0016], without pilot signal requirement (e.g., ¶ [0017])) by mapping the parity check bits and the set of information bits into a sequence of complex symbols (e.g., FIG. 3; ¶ [0024], DQPSK modulation (Examiner interprets that an input data bit sequence may be mapped to a complex symbol sequence according to a DQPSK modulation scheme (i.e., generating a complex symbol system is inherent to DQPSK modulation (as may be seen in examples Akiyama et al, U.S. Patent Application Publication No. 20120148260 (e.g., ¶ [0052]) and Tan et al, U.S. Patent Application Publication No. 20110138259 A1 (e.g., ¶ [0058])); and 
transmitting the non-coherent transmission signal to a receiving device (e.g., FIG. 3; ¶ [0024], transmit the modulated signal).

Regarding Claim 2, Maerkle discloses all the limitations of the method of claim 1.
in which the parity check bits comprise cyclic redundancy check (CRC) bits (e.g., FIGS. 2, 3; ¶ [0021] [0028], CRC encoding/decoding).

Regarding Claim 13, Maerkle discloses a method of wireless communication at a receiving device (e.g., FIG. 2; ¶ [0028], receiver of subsystem (which may be utilized in a wireless network (e.g., ¶ [0014])) receives, demodulates and decodes the signal), comprising: 
receiving, from a transmitting device, a non-coherent signal having at least one segment (e.g., FIGS. 2, 3; ¶ [0028], receive, demodulate and decode the signal the signal with DQPSK modulation (e.g., ¶ [0024])), each segment comprising a sequence of complex symbols corresponding to information bits and parity check bits (e.g., FIG. 2; ¶ [0021], the received bit stream had been encoded with CRC encoder); and jointly detecting (considering the claim as a whole, “joint” detection is not limited to be different than any other method of detection and therefore, “jointly” detecting is not being given patentable weight) the sequence from each segment  of the received non-coherent signal (DQPSK modulation (e.g., FIG. 3; ¶ [0024]) is interpreted as being characterized by a complex symbol sequence according to a DQPSK modulation scheme) by using the parity check bits (bit stream is received and decoded with CRC decoder (e.g., ¶ [0028]), as part of channel decoding and demodulation subsystem (e.g., FIG. 2)).

Regarding Claim 19, Maerkle discloses all the limitations of the method of claim 13.
further comprising determining the information bits based on jointly detecting the sequences (e.g., FIGS. 2, 3; ¶ [0021] [0028], decoding of the received encoded bit stream (please see examination of claim 13 for reasoning why joint detection is not being given patentable weight)).

Regarding Claim 20,  Maerkle discloses a transmitting device for wireless communication (e.g., FIGS. 2, 3; ¶ [0020], DAB system 200 as a transmitter in a wireless network (e.g., ¶ [0014])) comprising: a memory, and one or more processors operatively coupled to the memory (e.g., ¶ [0033], DAB system includes signal processing elements (e.g., one or more application-specific integrated circuits (ASICs), microprocessors or other types of digital data processors, as well as portions or combinations of these and other known devices (e.g., one or more software programs executed by a central processing unit (CPU) or the like in a digital data processor. (While a memory is not shown in device of Maerkle, portions or combinations of these and other known devices would include memory, as may be seen in a digital signal processing system example, implemented on a general-purpose computing device, such as Tan et al, U.S. Patent Application Publication No. 20110138259 A1 (e.g., ¶ [0035], digital signal processing using the processor and memory)), the memory and the one or more processors configured to perform operations that are similar to the method of claim 1. Therefore, the reasoning used in the examination of claim 1 shall be applied to claim 20.

Claim 21, Maerkle discloses all the limitations of the transmitting device of claim 20.
Maerkle discloses in which the parity check bits comprise cyclic redundancy check (CRC) bits (e.g., FIGS. 2, 3; ¶ [0021] [0028], CRC encoding/decoding).

Regarding Claim 30,  Maerkle discloses a receiving device for wireless communication (e.g., FIGS. 2, 3; ¶ [0020], DAB system 200 as a receiver in a wireless network (e.g., ¶ [0014])) comprising: a memory, and one or more processors operatively coupled to the memory (e.g., ¶ [0033], DAB system includes signal processing elements (e.g., one or more ASICs, CPUs, microprocessors (and may also include memory (these and other known devices would include memory as part of the signal processing system (please see reasoning in examination of Claim 20))))), the memory and the one or more processors configured to perform operations that are similar to the method of claim 13. Therefore, the reasoning used in the examination of claim 13 shall be applied to claim 30.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Maerkle in view of Lin et al, U.S. Patent Application Publication No. 20180331699 A1 (hereinafter Lin).

Regarding Claim 3, Maerkle discloses all the limitations of the method of claim 2.
Maerkle discloses encoded signals (i.e., codewords) with CRC/parity check for error correction (e.g., FIGS. 2, 3 and ¶ [0016] [0024]), but does not expressly disclose that additional parity check bits are used on the codewords.
Lin discloses in which the parity check bits further comprise additional parity check bits based on the set of information bits and/or the CRC bits (e.g., ¶ [0076], encoder may partition a CRC or parity check within the codeword. In addition to including a single CRC or parity check at the end of the codeword, the encoder may include multiple parity checks throughout the codeword).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of CRC to determine errors during encoded signal transmission, as disclosed by Maerkle, with the disclosure of parity bits added to an encoded signal, as disclosed by Lin. The motivation to combine would have been to apply additional error detection to priority signals (Lin: e.g., ¶ [0048]). 

Regarding Claim 9, Maerkle discloses all the limitations of the method of claim 1.

Lin discloses in which the information bits comprises an uplink control information (UCI) payload transmitted on a physical uplink control channel (PUCCH) (e.g., ¶ [0070] [0076], payloads for UCI transmitted in PUCCH).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine wireless signal transmission in the uplink, as disclosed by Maerkle, with the disclosure of uplink control information with a payload transmitted through physical control channel, as disclosed by Lin. The motivation to combine would have been to utilize standard wireless communication  (Lin: e.g., ¶ [0070]). 

Regarding Claim 22, Maerkle discloses all the limitations of the transmitting device of claim 21.
The functional limitations of Claim 22 are similar to claim 3. Therefore, the reasoning used in the examination of claim 3 shall be applied to claim 22.  

Claims 4, 5, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Maerkle in view of Merlin et al, U.S. Patent Application Publication No. US 20200145139 A1 (hereinafter Merlin).

Regarding Claim 4, Maerkle discloses all the limitations of the method of claim 1.
generating the non-coherent transmission signal encoded signals (i.e., codewords) with CRC for error correction (e.g., FIGS. 2, 3 and ¶ [0016] [0024]), but does not expressly disclose segmenting the set of information bits and the parity check bits into a plurality of segments comprising subsets of information plus parity bits; and mapping each subset to a respective sequence of a plurality of sequences for a transmission signal, each sequence comprising n complex symbols.
Merlin discloses segmenting the set of information bits and the parity check bits into a plurality of segments (e.g., ¶ [0093] multiple segments of the first set of data) comprising subsets of information plus parity bits (e.g., ¶ [0084], segments are codeword blocks, encoded with parity checking (LDPC)); and mapping each subset to a respective sequence of a plurality of sequences for the...signal, each sequence comprising n complex symbols (e.g., ¶ [0111] [0113], generate sequences mapped to constellation points (complex numbers) associated with symbols).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of error detection/correction of transmitted signals, as disclosed by Maerkle, with the disclosure of segmenting signals into codeblocks represented as sequences with error correction capability for each sequence, as disclosed by Merlin. The motivation to combine would have been to apply error detection to a sequenced spatial stream (Merlin: e.g., ¶ [0111]). 

Regarding Claim 5, Maerkle in view of Merlin discloses all the limitations of the method of claim 4.
in which the parity check bits comprise cyclic redundancy check (CRC) bits (Maerkle: e.g., FIG. 2; ¶ [0021], CRC bit generation (i.e., with parity bits)) and additional parity check bits that are based on at least two different subsets of the set of information plus parity bits and/or at least two different subsets of the CRC bits (Merlin: e.g., ¶ [0084] [0108], multiple codeword blocks as segments, each segment encoded with parity checking).

Regarding Claim 23, Maerkle discloses all the limitations of the transmitting device of claim 20.
The functional limitations of Claim 23 are similar to claim 4. Therefore, the reasoning used in the examination of claim 4 shall be applied to claim 23.  

Regarding Claim 24, Maerkle in view of Merlin discloses all the limitations of the transmitting device of claim 20.
The functional limitations of Claim 24 are similar to claim 5. Therefore, the reasoning used in the examination of claim 5 shall be applied to claim 24.

Claims 6, 8, 18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Maerkle in view of Merlin in further view of Lin.

Regarding Claim 6, Maerkle in view of Merlin discloses all the limitations of the method of claim 4.

Lin discloses in which the plurality of sequences are concatenated to form the sequence of complex symbols for the non-coherent transmission signal (e.g., ¶ [0085], concatenate the multiple payloads into a single joint payload. The encoder may encode the joint payload into a single codeword (in view of Maerkle disclosure of the signal being a non-coherent transmission signal with sequence of complex symbols, and Merlin disclosure of multiple segments of the sequence, or codeblocks)). 
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of a non-coherent transmission signal with segmented codeblocks, as disclosed by Maerkle in view of Merlin, with the disclosure of concatenating the codeblocks to account for the total information, as disclosed by Lin. The motivation to combine would have been to improve coding performance (Lin: e.g., ¶ [0085]). 

Regarding Claim 8, Maerkle in view of Merlin discloses all the limitations of the method of claim 4.
Maerkle in view of Merlin discloses segmentation into multiple codewords or sequences (Merlin: e.g., ¶ [0108]), but does not expressly disclose further comprising determining a quantity of the plurality of segments based on a quantity of bits for a payload, in response to the set of information bits comprising the payload.
further comprising determining a quantity of the plurality of segments based on a quantity of bits for a payload, in response to the set of information bits comprising the payload (Merlin: e.g., ¶ [0081] [0084],  quantity of the codewords may be determined based on the number of available data bits in payload).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of a non-coherent transmission signal with segmented codeblocks, as disclosed by Maerkle in view of Merlin, with the disclosure of quantity of the codewords may be determined based on the number of available data bits in payload, as disclosed by Lin. The motivation to combine would have been to improve coding performance (Lin: e.g., ¶ [0085]). 

Regarding Claim 18, Maerkle discloses all the limitations of the method of claim 13.
The functional limitations of Claim 18 are similar to claim 8. Therefore, the reasoning used in the examination of claim 8 shall be applied to claim 18.  

Regarding Claim 25, Maerkle in view of Merlin discloses all the limitations of the transmitting device of claim 23.
The functional limitations of Claim 25 are similar to claim 6. Therefore, the reasoning used in the examination of claim 6 shall be applied to claim 25.

Claims 7 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Maerkle in view of Merlin in further view of Kimura et al, International Patent Application .

Regarding Claim 7, Maerkle in view of Merlin discloses all the limitations of the method of claim 4.
Maerkle in view of Merlin does not expressly disclose in which the plurality of sequences are super-positioned to form the sequence of complex symbols for the non-coherent transmission signal.
Kimura discloses in which the plurality of sequences are super-positioned to form the sequence of complex symbols for the non-coherent transmission signal (e.g., page 4, lines 8-10: multiplex multiple complex symbol sequences using superposition coding).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of a non-coherent transmission signal with segmented codeblocks or sequences, as disclosed by Maerkle in view of Merlin, with the disclosure of superpositioned coding of multiple sequences for transmission, as disclosed by Kimura. The motivation to combine would have been to provide efficient processing of signals (Kimura: e.g., p. 30, line 32). 

Regarding Claim 26, Maerkle in view of Merlin discloses all the limitations of the transmitting device of claim 23.
The functional limitations of Claim 26 are similar to claim 7. Therefore, the reasoning used in the examination of claim 7 shall be applied to claim 26.  

Claims 10, 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Maerkle in view of Pawlowski et al, U.S. Patent Application Publication No. 20190361774 A1 (hereinafter Pawlowski).

Regarding Claim 10, Maerkle discloses all the limitations of the method of claim 1.
Maerkle does not expressly disclose in which the parity check bits comprise a first quantity of cyclic redundancy check (CRC) bits when a payload corresponding to the set of information bits is smaller than a threshold and the parity check bits comprise a second quantity of bits when the payload corresponding to the set of information bits is greater than the threshold.
Pawlowski discloses in which the parity check bits comprise a first quantity of cyclic redundancy check (CRC) bits when a payload corresponding to the set of information bits is smaller than a threshold and the parity check bits comprise a second quantity of bits when the payload corresponding to the set of information bits is greater than the threshold (e.g., ¶ [0034], quantity of parity bits for a cyclic redundancy check (CRC) is determined based at least in part on the quantity of data bits in the payload of the data packet such that the quantity of parity bits is proportional to the quantity of data bits in the payload of the data packet. (Since the number of CRC parity bits changes with data payload size, if a particular payload size is selected as a “threshold” for reference, then the number of CRC parity bits when the 
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of error detection/correction of transmitted signals, as disclosed by Maerkle, with the disclosure of the number of bits configured for error detection/correction being proportional to the data payload size, as disclosed by Pawlowski. The motivation to combine would have been to provide a scalable solution for error correction (Pawlowski: e.g., ¶ [0001]). 

Regarding Claim 17, Maerkle discloses all the limitations of the method of claim 13.
Maerkle does not expressly disclose further comprising determining a quantity of parity check bits based on a quantity of bits for a payload in response to the information bits comprising the payload.
Pawlowski discloses further comprising determining a quantity of parity check bits based on a quantity of bits for a payload in response to the information bits comprising the payload (e.g., ¶ [0034], quantity of parity bits for a cyclic redundancy check (CRC) is determined based at least in part on the quantity of data bits in the payload of the data packet such that the quantity of parity bits is proportional to the quantity of data bits in the payload of the data packet).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of error detection/correction of transmitted signals, as disclosed by Maerkle, with the disclosure of the number of bits configured for error 

Regarding Claim 27, Maerkle discloses all the limitations of the transmitting device of claim 20.
The functional limitations of Claim 27 are similar to claim 10. Therefore, the reasoning used in the examination of claim 10 shall be applied to claim 27.  

Claims 12 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Maerkle in view of Jeong et al, U.S. Patent Application Publication No. 20190312676 A1 (hereinafter Jeong).

Regarding Claim 12, Maerkle discloses all the limitations of the method of claim 1.
Maerkle does not expressly disclose further comprising determining a quantity of parity check bits based on a quantity of segments into which the set of information bits are partitioned.
Jeong discloses further comprising determining a quantity of parity check bits based on a quantity of segments into which the set of information bits are partitioned (e.g., ¶ [0063], the number of segmentations is related to the number of CRC bits).


Regarding Claim 29, Maerkle discloses all the limitations of the transmitting device of claim 20.
The functional limitations of Claim 29 are similar to claim 12. Therefore, the reasoning used in the examination of claim 12 shall be applied to claim 29.  

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Maerkle in view of Ye et al, U.S. Patent Application Publication No. 20200099471 A1 (hereinafter Ye).

Regarding Claim 14, Maerkle discloses all the limitations of the method of claim 13.
Maerkle does not expressly disclose in which the jointly detecting comprises: generating a list of candidates for each sequence; and finding the sequence in each list of candidates based on the parity check bits.
Ye discloses in which the jointly detecting comprises: generating a list of candidates for each sequence; and finding the sequence in each list of candidates based on the parity check bits (e.g., ¶ [0153], for candidate sequences, select a sequence based on CRC check results and/or parity of the candidate sequences).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of error detection/correction of transmitted sequences of signals, as disclosed by Maerkle, with the disclosure of finding a sequence in a list of candidate sequences based on the parity check bits, as disclosed by Ye. The motivation to combine would have been to apply a flexible coding scheme (Ye: e.g., ¶ [0117]). 
 
Regarding Claim 15, Maerkle in view of Ye discloses all the limitations of the method of claim 14.
Maerkle in view of Ye discloses in which finding the sequence further comprises finding the sequence such that corresponding information bits and parity check bits of the sequence in each list of candidates satisfy parity check conditions represented by the parity check bits (e.g., ¶ [0153], select a sequence based on CRC check results and/or parity of the candidate sequences).

Allowable Subject Matter
Claims 11, 16 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 11, dependent from claim 1, and Claim 28, dependent from claim 20, the prior art of record fails to disclose individually or in combination or render obvious the limitations in which the parity check bits comprise a first quantity of cyclic redundancy check (CRC) bits and a second quantity of additional parity check bits when a payload corresponding to the set of information bits is smaller than a threshold, and the parity check bits comprise a third quantity of CRC bits a fourth quantity of additional parity check bits when the payload corresponding to the set of information bits is greater than the threshold.  The prior art of record discloses a relationship of CRC parity bits and a payload size, and additional parity bits, as seen in Pawlowski, above (e.g., ¶ [0034]), but not a consideration of additional quality bits that relates to payload size.
 Regarding Claim 16, dependent from claim 15, the prior art of record fails to disclose individually or in combination or render obvious the limitation in which a product of a size of each list is smaller than a threshold that is based on a predetermined false alarm rate and a quantity of parity check bits.  The prior art of record discloses selecting a candidate sequence based on CRC check results and/or parity of the candidate sequences, as may be seen in Ye, above (e.g., ¶ [0153]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471